Citation Nr: 1300383	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for hyperparathyroidism due to parathyroid adenoma, status post excision with residual decalcification of bone and surgical scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim of entitlement to service connection for hyperparathyroidism due to parathyroid adenoma, status post excision with residual decalcification of bone and surgical scar, and assigned an initial 10 percent rating for this disability retroactively effective from July 25, 2006, the date of receipt of this claim.  His appeal is for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability has been more severe than at others).

In February 2012, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claim required further development before being decided on appeal, in May 2012 the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  This additional development especially included obtaining and associating with the claims file the Veteran's most recent VA hospital and outpatient treatment records, including particularly those at the VA Medical Centers (VAMCs) in Boise, Idaho, and in Palo Alto and Fresno, California.  Another VA examination and opinion also were needed reassessing the severity of this disability.


After completing this additional development, or at least trying to, the AMC issued a supplemental statement of the case (SSOC) in November 2012 continuing to deny a rating higher than 10 percent for this disability and since has returned the file to the Board for further appellate consideration of this claim.

In December 2012, that November 2012 SSOC and a November 2012 letter from the Board advising the Veteran that his claims file had been received, both of which had been mailed to him at his most recent address of record, were returned by the U.S. Postal Service.  The Postal Service listed a different address for the Veteran than the one VA had used but indicated the forwarding time for sending mail to this new address had expired, hence, the reason these mailings were being returned to sender.  The Veteran has a duty to keep VA apprised of his current address.  Jones (Raymond) v. West, 12 Vet. App. 98 (1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, there is a "presumption of [administrative] regularity" that applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties.  See Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Ordinarily, when, as here, VA has been apprised of a new address, VA is obligated to contact the Veteran at this new address.  But a copy of the November 2012 SSOC was also furnished to the Veteran's representative, and he returned the enclosed form confirming the SSOC had been received and indicating they did not have any additional evidence to submit regarding the Veteran's appeal.  Therefore, in order to expedite processing of his claim, they asked to please forward his case on to the Board (BVA) immediately, in the process waiving the 30-day grace period in which they had to submit additional evidence or argument.  They added, in the event they located and wanted to submit evidence at a later time, they were waiving the right to have the claim remanded (sent back) to the Agency of Original Jurisdiction (AOJ), i.e., to the RO, for initial consideration of this evidence, preferring instead to have the Board consider it in the first instance and proceed with the adjudication of his appeal.

In light of this response, the Board assumes the November 2012 SSOC was received.  See 38 C.F.R. § 14.631(b)(2) (2012) (a representative shall act with reasonable diligence and promptness in representing claimants).  Regardless, the claim requires still further development before being decided on appeal, so the Board is again remanding it to the RO via the AMC.  The AMC, then, will have opportunity following this additional remand to provide all future mailings to the Veteran's new (correct) address, such that VA does not in turn have to rely only on the responses of his representative.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of the claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on average impairment of earning capacity resulting from the service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. Part 4 (2012).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection is required.  And, to this end, in determining the present level of disability, this may require assigning different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This "staging" of the rating will compensate the Veteran for this variance.  Fenderson, 12 Vet. App. at 125-26.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since extending this practice even to claims that do not involve initial ratings).

In the October 2008 decision at issue, the RO granted service connection and assigned an initial 10 percent rating for the Veteran's hyperparathyroidism pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7904.  This DC provides a 10 percent rating for hyperparathyroidism requiring continuous medication for control.  A higher 60 percent rating is warranted for hyperparathyroidism with gastrointestinal symptoms and weakness.  And an even higher 100 percent rating is warranted for hyperparathyroidism with generalized decalcification of bones, kidney stones, gastrointestinal symptoms (nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer), and weakness.

As cause or justification for assigning a higher rating, the Veteran has asserted that he experiences weakness, fatigue, pain and stiffness in his joints and ligaments, as well as gastrointestinal issues.  So he maintains that his condition should be rated as at least 60-percent disabling.

He was provided a VA examination in September 2008 to evaluate his hyperparathyroidism, albeit primarily to first determine its etiology, especially in terms of whether it is related or attributable to his military service, i.e., a service-connected disability.  So the primary focus of that examination was on causation rather than severity.  In any event, he described the course of his hyperparathyroidism since onset as progressively worse and stated that his then current treatment included taking calcium.  He gave a history of parathyroidectomy in 2006.  In describing his symptoms, he noted muscle weakness, decreased vision, thinning hair, gastroesophageal reflux disease (GERD), fatigability, arthralgia, and bone pain.  On objective physical examination, there were no gastrointestinal abnormalities observed, and his muscle strength was 5/5 in each of his extremities.  The examiner commented that there were no residuals of the neoplasm and its treatment.  The diagnosis following examination was hyperparathyroidism or parathyroid adenoma, status post surgical excision.  The status of the disease was described as in remission.  The examiner noted that the hyperparathyroidism resulted in generalized decalcification of bone but no kidney stones. 

In May 2009, a VA physician reviewed the Veteran's VA medical records and the September 2008 VA examination report and opined that the Veteran's symptoms of multi-joint arthritis and fatigue were not associated with his service-connected hyperparathyroidism.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (permitting VA to resultantly not consider these symptoms when rating this disability since they have been disassociated from it).  In providing rationale for this opinion, the physician stated that hyperparathyroidism can cause low bone density, but does not cause arthritis in the joints.  He commented that a VA treatment note indicated the Veteran's joint pains were likely caused by his rheumatoid arthritis.  Regarding the Veteran's fatigue, the VA physician noted that a February 2008 VA treatment note mentioned that the Veteran felt "great" after recuperating from his parathyroid surgery.  He added that the Veteran's calcium and parathyroid hormone levels were normal in March 2009.  Therefore, this commenting physician concluded the Veteran's fatigue must be related to something other than his hyperparathyroidism.

In a December 2009 addendum, the physician who had provided that May 2009 opinion stated additionally that the Veteran had a hyperparathyroidectomy in June 2006, was taking calcium supplements, and, according to recent notes, was "feeling great."  The physician noted that the Veteran's calcium in September 2009 was 9.5, which was right in the middle of the normal range.  The physician reiterated that, while hyperparathyroidism can cause osteopenia, it did not cause arthritis, so none of the Veteran's present joint or spine problems were related to the parathyroids.

When previously remanding this claim in May 2012, the Board pointed out that VA treatment records revealed the Veteran was receiving treatment for GERD, a gastrointestinal disorder, and that, while the May and December 2009 VA medical opinions had addressed his complaints of joint pain, there was no such medical comment concerning whether his GERD was associated with his service-connected disability.  Accordingly, the claim was remanded to afford him another VA compensation examination.  The examiner was instructed to consider the Veteran's complaints and determine whether he had gastrointestinal symptoms associated with his service-connected disability, including GERD and/or nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer.  The examiner was further instructed to determine whether the Veteran had weakness, generalized decalcification of bones, or kidney stones associated with his service-connected hyperparathyroidism.  

The Veteran had this additional VA compensation examination in July 2012 to reevaluate his service-connected disability.  The examiner observed the Veteran's hyperparathyroidism had been followed medically until an adenoma was discovered and removed in 2006.  The examiner stated that, since that time, there had been no recurrence of disease and laboratories had been stable.  The examiner indicated that continuous medication was not required for control of a thyroid or parathyroid condition.  The examiner stated that the Veteran had no residual endocrine dysfunction following his treatment for his parathyroid condition.  The examiner also indicated the Veteran did not currently have any findings, signs, or symptoms attributable to a hyperparathyroid condition.  [The examination worksheet indicates that, if the examiner found the Veteran to have any findings, signs, or symptoms attributable to a hyperparathyroid condition, the examiner was to check all that applied, including weakness, kidney stones, generalized decalcification of bones, nausea, vomiting, constipation, anorexia, peptic ulcer, weight loss, or other.]

Physical examination of the eyes and neck was normal.  Deep tendon reflexes in the upper and lower extremities were hypoactive.  The examiner was asked whether the Veteran had any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his diagnosed condition; however, he did not respond to this inquiry.  The examiner did comment that the claims file had been reviewed and that there was no residual decalcification of bone by X-ray review.  He added that the Veteran's surgical scar was not painful or tender, nor was it elevated or depressed and there was no underlying adherence.  He concluded by stating that there were no associated disability symptoms.  

Despite this most recent VA examiner's finding of no current findings, signs, or symptoms attributable to the hyperparathyroid condition, VA treatment records dated from July 2006 to July 2012 include findings of and treatment for GERD, most recently in March 2012.  Additionally, during VA treatment in October 2010, the Veteran described intermittent constipation.  A May 2011 note indicates he was requesting his original pain medication instead of Vicodin, as he was experiencing more gastrointestinal symptoms on Vicodin.  He described some constipation on review of systems during VA treatment in October 2011, but described his constipation as better in March 2012.  Further, in the December 2012 Informal Hearing Presentation (IHP), his representative argued that the Veteran stated that he continued to have weakness, fatigue, pain and stiffness of his joints and ligaments, and gastrointestinal issues.  

So notwithstanding the July 2012 VA examiner's indication of no current findings, signs, or symptoms attributable to this hyperparathyroid condition, and his statement that there also is no associated disability, the Board must consider whether the rating for this disability should be "staged."  See again Fenderson, 12 Vet. App. at 125-26.  The Veteran has, as he is competent to do, described symptoms of weakness and gastrointestinal problems since the effective date of the grant of service connection.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The examiner did not specifically consider or address these assertions.  Moreover, he did not address the diagnoses of GERD of record.  As was the case at the time of the May 2012 remand, there is no medical comment of record regarding whether the Veteran's GERD is associated with his service-connected disability.  

Because VA undertook to provide an examination to evaluate the service-connected hyperparathyroidism, the Board must ensure the examination is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  If not, it is incumbent on the Board to return the examination report as inadequate so it may be corrected by obtaining all necessary additional information.  See 38 C.F.R. § 4.2.


Realizing this, the claims file should be returned to the July 2012 VA examiner to obtain a supplemental opinion that specifically considers the Veteran's complaints and addresses whether he has had weakness and/or gastrointestinal symptoms attributable to his service-connected hyperparathyroidism at any point since July 25, 2006, the effective date of his award.  The AMC/RO should arrange for the Veteran to undergo another VA compensation examination only if the physician who performed this most recent July 2012 VA examination is unavailable to provide this further comment or the person designated is unable to provide this necessary comment without actually examining the Veteran.

Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Update the Veteran's mailing address.  It appears he is now residing at the address the U.S. Postal Service recently indicated in December 2012 when returning the November 2012 SSOC.  So all future mailings must be sent to this new address or to any other address at which the Veteran is now residing.

2.  Forward the claims file to the physician that performed the most recent July 2012 VA examination, if still available, for a supplemental medical opinion.  In particular, this physician still needs to indicate whether the Veteran has or has had weakness and/or gastrointestinal symptoms (including GERD) attributable to his service-connected hyperparathyroidism at any point since July 2006.  

In making this necessary determination, this examiner must consider the Veteran's complaints of weakness, fatigue, and gastrointestinal symptoms  discussed in this remand and as outlined in the December 2012 IHP from his representative, as well as the diagnoses of GERD listed in the VA treatment records.

If, for whatever reason, it is not possible to have this same examiner provide this additional comment, then have someone else do it that is qualified to make these necessary determinations.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or whether, instead, the necessary additional responses can be provided merely from reviewing the claims file.

If further examination of the Veteran is deemed necessary, arrange for him to undergo this additional examination.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC (to the correct address) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



